Citation Nr: 0908567
Decision Date: 01/02/09	Archive Date: 03/12/09

DOCKET NO.  06-02 432	)	DATE JAN 06 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 2004, for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to August 1968.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the veterans claim of service connection for sleep apnea.  The veteran has also perfected an appeal from an August 2005 rating decision by which the RO granted service connection for PTSD, effective from June 22, 2004.  

The issue of a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for PTSD was filed at the RO on June 22, 2004, more than one year after his separation from active service, and service connection for PTSD subsequently was granted, effective June 22, 2004.

2.  There was no informal or formal claim, or written intent to file a claim for service connection for PTSD dated prior to June 22, 2004.


CONCLUSION OF LAW

The requirements for an effective date earlier than June 22, 2004, for the award of service connection for PTSD have not been met.  38 U.S.C.A.  §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).

The veteran filed his claim for service connection for PTSD on June 22, 2004, more than one year after his separation from active service in August 1968.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  

It is significant that while the disability in this case may have existed for several years, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or written intent to file a claim for service connection for PTSD was filed prior to June 22, 2004, the Board finds no evidence of there being such a claim.  

The veteran contends that the effective date should either be the date of his initial claim in August 1980, which included a claim of a mental health condition, or the date of his claim to reopen in October 1989 as evidence submitted dated beginning 1980 showed that he had bad nerves and should have been sufficient to grant service connection.  In the August 1980 and October 1989 claims, the veteran did claim service connection for a nervous condition.  This issue, however, was adjudicated in the April 1990 rating decision.  This decision is final as no substantive appeal was perfected.  

The Board notes that once a decision has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  While the veteran has disagreed with the effective date for the disability rating assigned for his service-connected PTSD, he has not filed a claim for CUE.  The veteran's written statements do not contain specific allegations of error in fact or law in the April 1990 rating decision, as required for a CUE motion.

While the CUE issue is not before the Board, it is important for the veteran to understand that the simple fact that the claim has been allowed does not make a prior denial of this claim clearly and unmistakably wrong.

In this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the veteran's claim on June 22, 2004.  There is no legal entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for an earlier effective date of service connection for PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran was notified that his claim was awarded with an effective date of June 22, 2004, the date of his claim.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for an earlier effective date.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  That is the issue addressed herein and the veteran and his representative have advanced arguments in support of his claim, demonstrating actual knowledge of the criteria regarding effective dates. 

Moreover, the record shows that the appellant was represented by a state Veterans Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records and assisted the veteran in obtaining evidence.  A VA examination is not required in this case as the resolution of this claim turns on the Board's application of the relevant law and regulations governing effective dates for increased ratings to the evidence already associated with the claims file, in particular, the medical records showing treatment for the disability in question prior to June 22, 2004.  See 38 C.F.R. § 3.400(o).  Thus, there is no duty to provide an examination or medical opinion as it could not affect adjudication of this claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an effective date earlier than June 22, 2004, for the grant of service connection for PTSD is denied.


REMAND

Service treatment records include a June 1968 medical report noting drowsiness.  Post-service medical treatment records show complaints of sleepiness during February 1977 private neurological examination.  During treatment in December 1977, the veteran stated that he had excessive sleeping with fatigue following his inservice illness of encephalitis in 1968.  Service connection is in effect for encephalitis.  

In August 1990, the veteran was afforded a VA mental status examination.  At that time, the veteran complained of being tired all the time and slept for a couple hours in the morning, afternoon and evening in addition to sleeping eight hours at night.  The examiner stated that the veterans daytime sleepiness may be a pathological condition, but was not related to the history of encephalitis.  In April 2004, the veteran was diagnosed as having sleep apnea.  No history or opinion as to etiology was given with that diagnosis.  

In light of the in-service notation of drowsiness and the current diagnosis, the Board finds that the veteran should be afforded a VA examination to determine if his current sleep apnea is related to service.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4).  

Finally, notice letters previously sent to the veteran did not inform him of the evidence required to establish service connection for a sleep disorder on a secondary basis, to include whether that condition is aggravated by the service-connected encephalitis.  Such notice deficiency should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran appropriate notice regarding a claim of entitlement to service connection for a sleep disorder, including as secondary to or aggravated by service-connected encephalitis; about the information and evidence that VA will seek to provide; and about the information and evidence he is expected to provide.

2.  Following the completion of the above action, schedule the veteran for an appropriate VA examination to determine the current nature and likely etiology of a sleep disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the veterans current sleep disorder had its onset during active service or is related to any in-service disease or injury; to include whether any current sleep disorder is caused or aggravated by the service-connected encephalitis.  

A detailed rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
Jun 2008	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

 
VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED	 


